t c summary opinion united_states tax_court hector bawak besong petitioner v commissioner of internal revenue respondent docket no 30447-13s filed date hector bawak besong pro_se brian pfeifer for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not unless otherwise indicated section references are to the internal revenue continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined deficiencies in and penalties with respect to petitioner’s federal_income_tax for and as follows penalty year deficiency sec_6662 dollar_figure dollar_figure big_number dollar_figure after concessions the issues for decision are whether petitioner has accurately reported the cost_of_goods_sold on a schedule c profit or loss from business included with his federal_income_tax return is entitled to certain deductions claimed on schedules c filed with his and federal_income_tax returns is entitled to a dependency_exemption deduction for his mother for and is liable for a sec_6662 accuracy-related_penalty for either year in issue continued code of as amended in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure background some of the facts have been stipulated and are so found petitioner a native of the republic of cameroon cameroon resided in germany when the petition was filed while on vacation petitioner learned of a brazilian company named lorenzetti that manufactures an electric shower head that allows for a hot shower without the need for a water heater the water is heated in the shower head itself in petitioner acquired the rights to market the shower head in cameroon initially petitioner contracted with a third-party company to manage and or assist in the distribution of the shower heads in cameroon later petitioner replaced that company with groupe hamaya international groupe hamaya at various times during petitioner purchased with the intent to resell in cameroon shower heads from lorenzetti the purchases are evidenced by petitioner’s bank records that show wire transfers of funds from his account at wells fargo to lorenzetti’s bank account apparently petitioner’s arrangements with groupe hamaya obligated him to pay that company for the expenses it incurred in distributing the shower heads for resale including the costs of transporting the shower heads to a warehouse or warehouses where the inventory was stored and from a warehouse or warehouses to distributors or retailers petitioner’s arrangements with groupe hamaya also obligated him to pay that company commissions on sales that it generated payments made to groupe hamaya under the terms of petitioner’s contract with that company were usually made in cash during petitioner lived in a rented townhouse in philadelphia with his daughter his mother and the mother of his daughter as of the close of petitioner was not married petitioner’s mother moved from cameroon to the united_states in during that year she received a pension from her prior employment as a teacher in cameroon she was not employed during that year petitioner prepared his and federal_income_tax returns using a commercially available return preparation software program his self-prepared timely filed and returns each include a schedule c the schedules c show the name of the business a sec_3b international llc international and show petitioner as the sole_proprietor the items reported on the schedules c shown in the following table relate to the distribution of the shower heads international is a limited_liability_company organized by petitioner under the laws of delaware at all times relevant it was treated as a sole_proprietorship for federal_income_tax purposes income gross_receipts or sales dollar_figure dollar_figure cost_of_goods_sold big_number -0- expenses rent or lease of other business property big_number big_number interest other big_number big_number contract labor big_number commissions and fees big_number big_number car and truck big_number big_number utilities big_number big_number travel meals and entertainment big_number big_number also as relevant on hi sec_2010 return petitioner claimed a dependency_exemption deduction for his mother in the notice respondent determined that petitioner had failed to include interest of dollar_figure in income for increased petitioner’s income by dollar_figure for a state tax_refund disallowed the cost_of_goods_sold as well as deductions claimed on the schedule c for rent or lease of other business property interest other contract labor commissions and fees car and truck expenses utilities and travel for disallowed deductions claimed on the schedule c for rent or lease of other business property interest other commissions and fees car and truck expenses utilities and travel for disallowed the dependency_exemption deduction petitioner claimed for his mother for and imposed a sec_6662 accuracy-related_penalty on various grounds for each year other adjustments made in the notice are computational and need not be addressed discussion as we have observed in countless opinions deductions are a matter of legislative grace and the taxpayer bears the burden_of_proof to establish entitlement to any claimed deduction rule a 503_us_79 292_us_435 this burden requires the taxpayer to substantiate expenses respondent concedes that petitioner was not required to report a pennsylvania state tax_refund of dollar_figure on his federal_income_tax return petitioner concedes that he failed to report interest_income of dollar_figure from ing direct for petitioner also concedes that he is not entitled to the following deductions claimed on his schedules c for tax years and expense rent or lease of other business property dollar_figure dollar_figure interest other big_number big_number utilities big_number big_number petitioner does not claim and the record does not otherwise demonstrate that the provisions of sec_7491 are applicable here and we proceed as though they are not for deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred see sec_6001 hradesky v commissioner t c pincite sec_1_6001-1 income_tax regs i schedule c deductions taxpayers may deduct ordinary and necessary expenses paid_or_incurred in connection with operating a trade_or_business sec_162 122_tc_305 as a general_rule if a taxpayer provides sufficient evidence that the taxpayer has incurred an expense contemplated by sec_162 but the taxpayer is unable to adequately substantiate the amount of the expense then the court may estimate the amount of the expense and allow the sec_162 deduction to that extent 39_f2d_540 2d cir however in order for the court to estimate the amount of an expense there must be some basis upon which an estimate may be made 85_tc_731 otherwise any allowance would amount to unguided largesse 245_f2d_559 5th cir petitioner claimed various deductions on the schedules c for international for and all of which relate to petitioner’s trade_or_business as the sole_proprietor of international some of the deductions have been allowed and some disallowed we address only the deductions that remain in dispute a cost_of_goods_sold petitioner reported cost_of_goods_sold of dollar_figure on the schedule c according to petitioner that amount represents international’s ending inventory that was used during for promotional materials provided to prospective buyers according to respondent petitioner has failed to substantiate the amount as claimed at trial petitioner acknowledged that he probably should have claimed the amount as some type of advertising expense deduction rather than cost_of_goods_sold as none of the items to which the amount relates were actually sold for convenience references to deductions will include cost_of_goods_sold even though technically cost_of_goods_sold is taken into account in the determination of a taxpayer’s gross_income see 69_tc_477 aff’d 630_f2d_670 9th cir accounting technicalities aside we could ignore petitioner’s mischaracterization of the amount in dispute if petitioner had established the cost of the items used for promotional purposes but he did not his uncorroborated generalized testimony regarding inventory purchased in does not include sufficient detail to allow for a finding on the point accordingly respondent’s disallowance of the amount shown for cost_of_goods_sold on the schedule c included with petitioner’s return is sustained b contract labor petitioner claimed a dollar_figure deduction for contract labor on international’s schedule c according to petitioner the deduction relates to the monthly fee approximately big_number central african cfa francs he was required to pay groupe hamaya for their business development and distribution services according to respondent petitioner has failed to substantiate this deduction with respect to the contract labor expense petitioner provided receipts from groupe hamaya substantiating payments totaling big_number central african cfa respondent does not challenge the conversion rate petitioner apparently used to convert central african cfa francs to u s dollars as reflected on his and returns we assume without finding that the proper conversion rate was used francs for accordingly petitioner is entitled to a deduction for contract labor expenses as shown on the schedule c for c commissions and fees petitioner claimed deductions of dollar_figure and dollar_figure for commissions and fees on the schedules c for and respectively petitioner contends that the commissions and fees expenses relate to the contract with groupe hamaya specifically petitioner explained that the expenses relate to sales commissions which were in addition to the base fee that groupe hamaya charged according to respondent petitioner has failed to substantiate the expenses underlying this deduction with respect to the commissions and fees expenses petitioner provided receipts from groupe hamaya substantiating payments totaling big_number and big_number central african cfa francs for and respectively accordingly petitioner is entitled to deductions for commissions and fees expenses as shown on the schedules c for and d car and truck petitioner claimed deductions of dollar_figure and dollar_figure for car and truck expenses on the schedules c for and respectively according to petitioner the car and truck expenses also relate to the contract with groupe hamaya more specifically petitioner explained that the car and truck expenses were fees he paid to groupe hamaya to move product from the warehouse to one of the different distributors according to respondent petitioner has failed to meet the strict substantiation requirements of sec_274 although petitioner described these deductions on his schedule c as car and truck expenses they are in fact not related to the use of vehicles owned by him instead the expenses related to petitioner’s obligations under his contract with groupe hamaya accordingly petitioner is not required to satisfy the strict substantiation requirements of sec_274 with respect to these expenses otherwise petitioner provided receipts from groupe hamaya substantiating payments totaling big_number and big_number central african cfa francs for and respectively accordingly petitioner is entitled to deductions for car and truck expenses as shown on the schedules c for and e travel meals and entertainment petitioner claimed deductions of dollar_figure and dollar_figure for travel meals and entertainment_expenses on the schedules c for and respectively according to petitioner the travel meals and entertainment_expenses also relate to the contract with groupe hamaya more specifically petitioner explained that the expenses were in addition to the other specific fees he was obligated to pay under that contract according to respondent petitioner has failed to meet the strict substantiation requirements of sec_274 with respect to these deductions as with the deductions for car and truck expenses the deductions described as travel meals and entertainment relate not to expenses that petitioner incurred for such purposes but rather to reimbursements to groupe hamaya for such expenses that he was obligated to make consequently the strict substantiation requirements set forth in sec_274 do not apply nevertheless petitioner did not provide adequate_records or other_sufficient_evidence corroborating his testimony to substantiate the deduction for nor are we able to estimate the expense see vanicek v commissioner t c pincite he did provide a receipt from groupe hamaya substantiating a payment of big_number central african cfa francs for accordingly petitioner is not entitled to a deduction for travel meals and entertainment_expenses for but is entitled to a deduction for travel meals and entertainment_expenses as shown on the schedule c for ii dependency_exemption deduction petitioner claimed a dependency_exemption deduction for his mother for respondent disallowed the deduction in general a taxpayer is entitled to an additional exemption deduction for each of the taxpayer’s dependents sec_151 c as applicable here the term dependent includes a taxpayer’s qualifying_relative see sec_152 in addition to other requirements an individual fits within the definition of a taxpayer’s qualifying_relative for any given year only if the taxpayer provides over one-half of the individual’s support during that year sec_152 in order to support a finding that he provided more than one-half of his mother’s total support during petitioner must establish the total amount of support his mother received from all sources during and of that amount the amount he provided the evidence petitioner offered on these points is insufficient to establish either petitioner has failed to establish that his mother was his qualifying_relative for it follows that he is not entitled to a dependency_exemption deduction for his mother for that year respondent’s disallowance of that deduction is sustained iii sec_6662 accuracy-related_penalties as relevant here sec_6662 imposes a penalty of of the portion of an underpayment_of_tax attributable to the taxpayer’s negligence or disregard of rules or regulations or substantial_understatement_of_income_tax sec_6662 and b and negligence includes any failure to make a reasonable attempt to comply with the provisions of the code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs a substantial_understatement_of_income_tax includes an understatement of income_tax that exceeds the greater of of the tax required to be shown on the return or dollar_figure see sec_6662 sec_1_6662-4 income_tax regs respondent bears the burden of production with respect to the imposition of the sec_6662 accuracy-related_penalty see sec_7491 116_tc_438 petitioner failed to maintain adequate substantiating records for some of the expenses underlying the deductions claimed on his return according to respondent that failure justifies the imposition of a sec_6662 accuracy-related_penalty upon the ground of negligence for that year we agree furthermore to the extent that rule_155_computations establish a substantial_understatement_of_income_tax for either year in issue respondent has met his burden with respect to that year the accuracy-related_penalty does not apply to any part of an underpayment_of_tax if it is shown that the taxpayer acted with reasonable_cause and in good_faith with respect to that portion sec_6664 the determination of whether a taxpayer acted in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioner bears the burden of proving that he had reasonable_cause and acted in good_faith with respect to the underpayments see higbee v commissioner t c pincite this he has failed to do he has offered no explanation for the items he has conceded and has otherwise failed to show that he had reasonable_cause and acted in good_faith with respect the underpayments of tax attributable to the issues decided against him in this opinion it follows that he is liable for a sec_6662 penalty for and if the rule_155_computations establish that petitioner has a substantial_understatement_of_income_tax for he is liable for the sec_6662 penalty for that year as well to reflect the foregoing decision will be entered under rule
